Citation Nr: 0211135	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1966.  He died on April [redacted], 1995.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which stated that the appellant had failed to 
submit new and material evidence and confirmed a May 1995 
rating decision that denied the appellant service connection 
for the veteran's cause of death.

In January 2001, the Board ruled that new and material 
evidence had been submitted and reopened the appellant's 
claim for service connection.  The Board also remanded the 
claim to obtain an additional medical opinion and updated 
treatment records.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim for service connection for the 
veteran's cause of death has been obtained and examined, and 
all due process concerns as to the development of the claim 
have been addressed.

2.  The immediate cause of the veteran's death in April 1995 
was identified on the death certificate as cardiac arrest due 
to, or as a consequence of, throat cancer.

3.  The veteran fatal cancer was not present during service 
or manifested to a compensable degree within one year 
subsequent to his separation from service, nor is it shown to 
be related to his service.

4.  The veteran was service-connected for arteriosclerotic 
heart disease rated as 30 percent disabling, prior to his 
death in April 1995.

5.  The veteran's service-connected arteriosclerotic heart 
disease did not cause or contribute substantially or 
materially to cause the veteran's death.


CONCLUSIONS OF LAW

1.  As cancer was not incurred in or aggravated by service, 
and is not presumed to have been incurred during service, 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  The veteran's service-connected disability was neither 
the principal or contributory cause of his death.  
38 U.S.C.A. § 1310 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's service-connected 
arteriosclerotic heart disease was the cause of his death.  
After reviewing the record, the Board finds that the evidence 
does not support her contentions and her claim for service 
connection for the cause of the veteran's death must fail.

In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder 
had been incurred in or aggravated by service.  The Board 
must determine whether the fatal disorder should have been 
service-connected.  See 38 C.F.R. § 3.312 (2001).  Service 
connection is granted for a disability resulting from an 
injury suffered or disease contracted while in active duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. § § 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  In 
addition, certain disorders -- including malignant tumors -- 
are presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one-year) following separation from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2001).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2001).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c).

I.  Entitlement to Service Connection for Veteran's Cause of 
Death

In this case, the veteran died in April 1995.  The veteran's 
death certificate lists the immediate cause of his death as 
cardiac arrest due to, or as a consequence of, throat cancer.  
As discussed further below, a May 2001 VA medical opinion 
indicates that the veteran's death certificate is inaccurate, 
that the veteran actually died of metastatic lung cancer 
causing cardiac arrest, and that the veteran was also treated 
for esophageal cancer.  Regardless whether the fatal cancer 
was of the throat, lung or even the esophagus, the basic fact 
is that the fatal cancer was not noted during the veteran's 
military service or for decades thereafter.

Therefore, based on the evidence, the Board concludes that 
the cause of the veteran's death was not incurred in or 
aggravated by service.  His service medical records did not 
contain a diagnosis of cancer and he was not diagnosed with 
cancer until many years following discharge from service.  

Prior to his death, the veteran was service-connected for 
arteriosclerotic heart disease rated as 30 percent disabling 
effective from November 1966.  The Board must now determine 
if the veteran's service-connected disability was a 
contributory cause of his death. 

The veteran's death certificate states that the veteran's 
immediate cause of death on April [redacted], 1995 was cardiac arrest 
due to, or as a consequence of, throat cancer.   

In a May 2001 VA medical opinion report, the physician stated 
that at the time of the veteran's death, the medical examiner 
"apparently decided that he had a cardiac arrest and throat 
cancer.  The patient was never diagnosed as having throat 
cancer.  He had esophageal cancer and lung cancer.  
Therefore, this means that this death certificate is 
inaccurate in what it is stating." The VA physician 
specifically identified the veteran's cause of death as 
metastatic lung cancer, which caused the veteran to have a 
cardiac arrest.  The VA physician also noted that the veteran 
had undergone surgery, chemotherapy, and radiotherapy for 
cancer, which meant that even though the veteran did have 
arteriosclerotic heart disease, his heart apparently was 
strong enough to tolerate all of these treatments.  The May 
2001 report contains the opinion that the veteran's service-
connected disability did not contribute substantially and 
materially to his cause of death, and that there were not 
resulting debilitating effects from general impairment of the 
veteran's health due to arteriosclerotic heart disease which 
would render him materially less capable of resisting the 
effects of cancer, which was the primary cause of his death.  
Finally, the VA physician stated that the veteran's service 
connected disability did not have a material influence of 
accelerating cancer, the disease that caused the veteran's 
death.    

VA treatment records also do not contain a medical opinion to 
link the veteran's service connected disability to his cause 
of death. 

The Board acknowledges that the appellant stated her belief 
that the veteran's arteriosclerotic heart disease contributed 
to the veteran's death from cardiac arrest due to throat 
cancer.  The appellant has not demonstrated that she has the 
medical expertise that would render competent her statements 
as to the relationship between the veteran's cause of death 
and his service-connected disability.  Her opinion alone 
cannot meet the burden imposed by 38 C.F.R. § 3.3 with 
respect to the relationship between the death of the veteran 
and his disability.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The appellant's statements qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(1)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(2)).  Competent medical evidence is 
considered more probative than competent lay evidence.

The Board considers the May 2001 VA medical opinion to be 
more probative than the assessment of the veteran's cause of 
death by the coroner, which is noted on the death 
certificate.  Unlike the death certificate, the VA report 
conveys a more conclusive opinion, stating that there was no 
relationship between the veteran's service-connected 
arteriosclerotic heart disease and his cause of death.  Based 
on the reasons cited above, the Board finds the May 2001 VA 
medical opinion to be the most probative evidence concerning 
whether the service-connected arteriosclerotic heart disease 
was a principal or contributory cause of the veteran's death. 

In brief, the medical evidence does not support a conclusion 
that the veteran's service-connected disability was a 
principal or contributory cause of his death.  The VA medical 
opinion stated the veteran's death from cardiac arrest was 
not due to arteriosclerotic heart disease but to cancer.  
Moreover, the evidence also shows that the post service 
cardiac arrest resulting from cancer was in no manner related 
to service, or to an inservice event.  The Board therefore 
concludes that the preponderance of the evidence is against 
the appellant's claim for entitlement to service connection 
for the cause of veteran's death. 

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001).  
Implementing regulations for VCAA have been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the appellant of the evidence necessary to support her claim 
for entitlement to service connection for the veteran's cause 
of death.  The appellant has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  All evidence identified by the 
appellant relative to this claim has been obtained and 
associated with the claims folder.  The RO also obtained an 
opinion concerning the possible relationship between the 
service-connected arteriosclerotic heart disease and the 
cardiac arrest due to throat cancer, to which the veteran's 
death was attributed.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the appellant a letter dated in January 
2001 that requested additional evidence.  This letter 
notified the veteran of the type of evidence necessary to 
substantiate the claim.  It informed her that it would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Quartuccio, the Court vacated and remanded the Board's 
decision for VA to obtain additional records, i.e., Social 
Security records, and noted that communications from VA did 
not meet the standard subsequently erected by the VCAA, in 
that they did not specify who is responsible for obtaining 
which evidence.  This case differs from Quartuccio in that no 
additional development is needed.  Consequently, any defect 
in the notice given the appellant would not prejudice her in 
this instance.  The Board finds that VA's duties to assist 
the claimant and to notify her of the evidence necessary to 
substantiate her claim have been satisfied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

